Title: To Thomas Jefferson from Benjamin Nones, 11 November 1801
From: Nones, Benjamin
To: Jefferson, Thomas


Sir,
Philadelphia 11th. November 1801.
I did myself the Honor of addressing you in March last, wherein I took the liberty of soliciting from you an Appointment under the General Governmt., shou’d I be so fortunate as to receive your Confidence and Attention. I enclosed you the Recommendation of some few of my Republican Friends, whose Esteem and Regard, I am happy to say, I have long been honor’d with. If it be necessary, I am ready to forward the Signatures, in my favour, of all the Republicans of the City of Philadelphia, to whom my Exertions and Sufferings in the common cause are not unknown. You will permit me, Sir, to observe, that, from a warm and ardent Attachment to the Rights and Liberties of America, I took an early and active part in that glorious revolution, which terminated in her Emancipation, and gave her rank among the independent Nations of the Earth. I entered into the American Army in the year 1776 and continued to serve untill the year 1780, when I was captured at Charleston in South Carolina.
I have been Nineteen Years settled with my family in Philadelphia. My principles have been uniform in the Cause of Republicanism. On account of my firm adherrence to these principles, during the political Changes which have taken place, my Interest has materially suffered. The commercial part of our Community to whose patronage I look for the Reward of my Industry in Business, have not been backward in declaring, that my political principles and Opposition to the Measures of Mr. Adams’s Administration were such, that I shou’d never receive their Countenance or Support. Unable, from the Causes stated, to reap the just Rewards of my unremitted Industry, and urged by the Calls of my rising and extensive family, I feel persuaded that you will consider these as sufficient Apology for the Liberty I take of again addressing you upon the subject of my former Letter. It is with the most poignant pain I declare, that all my Exertions are almost incompetent to meet the present Expenses of my Family. If industry and Oeconemy and the Strictest attention to Business woul’d do, then indeed wou’d I feel myself completely happy.
Should you be pleased to bestow upon me any Appointment in which my services may be usefull to my Country, the Obligation will be acknowledg’d with the full force of Gratitude and I assure you, Sir, that I will use every Exertion, within the Limits of my power, to fulfill the Duties of the same with Credit to myself and Advantage to my Country.

Permit me again to refer you for a Knowledge of my Character and Conduct to my Friends Captain Wm. Jones and Doctor Leib, Representatives in Congress, to General John Shee, or the Governor of Pennsylvania.
Accept of my ardent Wishes for your Health and Happiness. I have the Honor to be with Sentiments of the higest Respect and Esteem,
Sir, Your most obt. hb. Servt.
Benj. Nones
